Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (“Agreement”), dated June 22, 2012, by and
between Lumber Liquidators Services, LLC (“LLS”) and Seth P. Levy (“Employee”)
states as follows:

RECITALS:

WHEREAS, Employee has been employed by LLS and/or its affiliated entities
(collectively, “Company”) as Chief Information Officer and Senior Vice
President, Information Technology, and;

WHEREAS, the parties to this Agreement desire to resolve the issues arising out
of the cessation of Employee’s employment with Company in a mutually
satisfactory manner, confidentially, and without resort to litigation.

AGREEMENT:

NOW, THEREFORE, in consideration of the promises and of the mutual covenants
herein contained and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties do hereby covenant and
agree as follows:

1. Termination of Employment; Separation Benefits.

A. Employee’s employment will terminate effective June 22, 2012 (the
“Termination Date”).

B. In consideration of Employee’s acceptance of this Agreement, Company shall
pay to Employee twenty-four (24) weeks of pay at Employee’s regular base rate of
pay (the “Separation Pay”). Such weekly payments shall be made after the
Termination Date at the time of Company’s regular pay periods, commencing with
the first such pay period following seven (7) days after Employee delivers the
executed version of the Agreement to the Company.

C. If, after the Termination Date, Employee elects to continue health and dental
insurance through COBRA continuation coverage, Company agrees to pay through
September 30, 2012, the portion of the premium for such insurance that Company
would have paid had Employee maintained such insurance prior to the Termination
Date. Employee shall be responsible for paying the remainder of the premium and
Employee hereby requests that such amount be deducted by Company from the
Separation Pay.

D. Employee hereby agrees that Company will deduct from the Separation Pay all
withholding taxes and other payroll deductions that Company is required by law
to make from wage payments to employees. Employee hereby agrees that the
payments and performances described in this Agreement are all that Employee
shall be entitled to receive from Company except for vested qualified retirement
benefits, if any, to which Employee may be entitled under Company’s ERISA plans.



--------------------------------------------------------------------------------

E. Employee agrees and acknowledges that he shall have no right or claim to any
bonus payment from the Company including, but not limited to, any bonus under
the Lumber Liquidators Holdings, Inc. Annual Bonus Plan for Executive
Management.

F. Employee acknowledges receipt of a payment of $40,000.00 in December 2011
relating to certain relocation expenses claimed by Employee. Company agrees not
to seek reimbursement of such payment from Employee.

2. Consideration. Employee hereby agrees and acknowledges that the benefits set
forth in Paragraph 1 of this Agreement are more than Company is required to do
under its normal policies and procedures and that they are in addition to
anything of value to which Employee already is entitled.

3. Complete Release. Employee hereby knowingly and voluntarily releases and
forever discharges Company, any related companies, and the former and current
employees, officers, agents, directors, shareholders, investors, attorneys,
affiliates, successors and assigns of any of them (the “Released Parties”) from
all liabilities, claims, demands, rights of action or causes of action Employee
had, has or may have against any of the Released Parties, including but not
limited to any claims or demands based upon or relating to Employee’s employment
with Company or the termination of that employment. This includes, but is not
limited to, a release of any rights or claims Employee may have under Title VII
of the Civil Rights Act of 1964, the Equal Pay Act, the Age Discrimination in
Employment Act of 1967, the Family and Medical Leave Act, the Americans with
Disabilities Act, the Virginia Human Rights Act, or any other federal, state or
local laws or regulations prohibiting employment discrimination. This also
includes, but is not limited to, a release by Employee of any claims for
wrongful discharge, breach of contract, or any other statutory, common law, tort
or contract claim that Employee had, has or may have against any of the Released
Parties. This release covers both claims that Employee knows about and those
that Employee may not know about. This release, however, does not include claims
that cannot be released as a matter of law.

4. Return of Company Property. Employee shall immediately return to Company all
Company property including, but not limited to, computers and phones, in
Employee’s possession, care, custody or control.

5. No Future Lawsuits. Employee promises never to file a lawsuit asserting any
claims that are released in Paragraph 3. In the event Employee breaches this
Paragraph 5, Employee shall pay to Company all of Company’s expenses incurred as
a result of such breach, including but not limited to, reasonable attorney’s
fees and expenses.

6. Disclaimer of Liability. This Agreement and the payments and performances
hereunder are made solely to assist Employee in making the transition from
employment with Company, and are not and shall not be construed to be an
admission of liability, an admission of the truth of any fact, or a declaration
against interest on the part of Company.

 

2



--------------------------------------------------------------------------------

7. Confidential Information. Employee covenants and agrees that Employee shall
not use, divulge, publish or disclose to any person or organization,
confidential information obtained by Employee during the course of Employee’s
employment with Company or related to Employee’s cessation of employment
(“Confidential Information”). The Confidential Information consists of the
following: (A) the existence and terms of this Agreement itself; (B) personal,
financial, private or sensitive information concerning Company’s executives,
employees, customers and suppliers; (C) information concerning Company’s
finances, business practices, long-term and strategic plans and similar matters;
(D) information concerning Company’s formulas, designs, methods of business,
trade secrets, technology, business operations, business records and files; and
(E) any other non-public information which, if used, divulged, published or
disclosed by Employee, would be reasonably likely to provide a competitive
advantage to a competitor or to cause any of Company’s executives or employees
embarrassment. Notwithstanding the restrictions contained in this Paragraph 7,
Employee shall be permitted to make necessary disclosures to members of
Employee’s immediate family or Employee’s attorneys and advisors concerning the
terms of this Agreement, provided they agree to be bound by the terms of this
promise of confidentiality with Employee to be responsible for their compliance.

8. Claim for Reinstatement. Employee agrees to waive and abandon any claim to
reinstatement with Company. Employee further agrees not to apply for any
position of employment with Company and agrees that this Agreement shall be
sufficient justification for rejecting any such application.

9. Statements Regarding Company and/or Employment. Employee agrees not to do or
say anything, directly or indirectly, that reasonably may be expected to have
the effect of criticizing or disparaging Company, any director of Company, any
of Company’s employees, officers or agents, or diminishing or impairing the
goodwill and reputation of Company or the products and services it provides.
Employee further agrees not to assert that any current or former employee,
agent, director or officer of Company has acted improperly or unlawfully with
respect to Employee or any other person regarding employment. Notwithstanding
the foregoing, the parties agree that nothing in this Agreement shall be
construed to prohibit the exercise of any rights by either party that such party
may not waive as a matter of law.

10. Non-Release of Future Claims. This Agreement does not waive or release any
rights or claims that Employee may have under the Age Discrimination in
Employment Act which arise after the date that Employee signs this Agreement.
The parties agree that the decision to terminate Employee’s employment has been
made prior to the execution of this Agreement.

11. Period for Review and Consideration of Agreement. Employee understands that
Employee has been given a period of twenty-one (21) days to review and consider
this Agreement before signing it. Employee further understands that Employee may
use as much of this 21-day period as Employee wishes prior to signing.

 

3



--------------------------------------------------------------------------------

12. Encouragement to Consult with Attorney. Employee is encouraged to consult
with an attorney before signing this Agreement.

13. Employee’s Right to Revoke Agreement. Employee may revoke this Agreement
within seven (7) days of Employee’s signing it. Revocation can be made by
delivering a written notice of revocation to Jean Matherne, Senior Vice
President, Human Resources, 3000 John Deere Road, Toano, Virginia 23168. For
this revocation to be effective, written notice must be received by Ms. Matherne
no later than the close of business on the seventh day after Employee signs this
Agreement. If Employee has not revoked the Agreement, the eighth (8th) day after
Employee signs this Agreement shall be the Effective Date for purposes of this
Agreement.

14. Litigation Assistance. Employee agrees that, unless compelled by law,
Employee shall not, directly or indirectly, assist any person or entity in
connection with any potential or actual litigation against Company or any other
of the Released Parties described in Paragraph 3 hereof.

15. Execution of Documents. Each of the parties hereto shall execute any and all
further documents and perform any and all further acts reasonably necessary or
useful in carrying out the provisions of this Agreement.

16. Invalid Provisions. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the validity or enforceability of
any other provisions hereof, and this Agreement shall be construed in all
respects as if such invalid or unenforceable provision were omitted.

17. Acknowledgment. Employee acknowledges that Employee has signed this
Agreement freely and voluntarily without duress of any kind. Employee has
conferred with an attorney or has knowingly and voluntarily chosen not to confer
with an attorney about the Agreement.

18. Entire Agreement. This Agreement contains the entire understanding of
Employee and the Company concerning Employee’s separation from the Company. All
other obligations of the Employee that are contained in other written agreements
between Employee and the Company shall survive and remain in full force and
effect. This Agreement may not be modified or supplemented except by a
subsequent written agreement signed by all parties.

19. Enforcement. The parties hereto agree that in the event of any breach of
this Agreement that monetary damages alone may not adequately compensate the
non-breaching party for its losses and therefore it is entitled to injunctive
relief. In addition to injunctive relief, the non-breaching party shall be
entitled to monetary damages suffered as a result of the breach, costs and
attorneys fees incurred in resolving the breach and such other relief as a court
may deem appropriate.

20. Successorship. It is the intention of the parties that the provisions hereof
are binding upon the parties, their employees, affiliates, agents, heirs,
successors and assigns forever.

 

4



--------------------------------------------------------------------------------

21. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia, without regard to its conflict of laws principles.

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ THIS AGREEMENT, UNDERSTANDS IT, AND
IS VOLUNTARILY ENTERING INTO IT. PLEASE READ THIS AGREEMENT CAREFULLY. IT
CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

IN WITNESS WHEREOF, the parties have freely and voluntarily executed this
Agreement in a manner so as to be binding on the dates stated below.

 

    EMPLOYEE

June 22, 2012

   

/s/ Seth P. Levy

Date     Seth P. Levy     LUMBER LIQUIDATORS SERVICES, LLC

June 22, 2012

    By:  

/s/ E. Livingston B. Haskell

Date           Its:  

Secretary and General Corporate Counsel

 

5